Case 1:19-cv-01337-CFC-CJB Document 28 Filed 11/14/19 Page 1 of 11 PageID #: 778


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 FINANCIALAPPS, LLC,

                        Plaintiff,

                  V.
                                                     C.A. No. 19-1337-CFC-CJB

 ENVESTNET, INC.
 and YODLEE, INC.,

                        Defendants.


                                              SCHEDULING ORDER

         This   I~ day of November, 201~       c Court having eondueted an initial Rule 1eJ--

scheduling and planning conference pursuant to Federal Rule of Civil Procedure l 6(b) and Lucar'-

J,?.yle 16.1 on _ _ _ _ _ _ _ _ , 2019, a~ the parties having determined after discussion that

the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

arbitration;

         IT IS ORDERED that:

          1.     Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Within

fourteen (14) days of the date of this Order, the parties shall make their initial disclosures pursuant

to Federal Rule of Civil Procedure 26(a)(l), as well as their initial disclosures pursuant to Section

3 of the Court's Default Standard for Discovery, Including Discovery of Electronically Stored

Information ("ESI"), incorporated herein by reference.

          2.     Joinder of Other Parties and Amendment of Pleadings. All motions to join

other parties, and to amend or supplement the pleadings shall be filed on or before June 15, 2020.

         3.      Discovery. Unless otherwise ordered by the Court, the limitations on discovery

set forth in Local Rule 26.1 shall be strictly observed.
Case 1:19-cv-01337-CFC-CJB Document 28 Filed 11/14/19 Page 2 of 11 PageID #: 779


                a.      Discovery Cut Off. All discovery in this case shall be initiated so that it

 will be completed on or before November 6, 2020.

                b.      Document Production. Document production shall be substantially

 complete by April 1, 2020. Each party shall make a good faith effort to produce documents on a

 rolling basis until complete within the timeframes provided by the Federal Rule of Civil Procedure

 and consistent with the local practice within this district.

                c.      Requests for Admission. A maximum of 40 requests for admission are

 permitted for each side. These limits are exclusive of Requests for Admission directed to

authentication or admissibility of documents.

                d.      Interrogatories.

                        1.      A maximum of 25 interrogatories, including contention

 interrogatories, are permitted for each side.

                        11.     The Court encourages the parties to serve and respond to

 contention interrogatories early in the case. In the absence of agreement among the parties,

 contention interrogatories, if filed, shall first be addressed by the party with the burden of

 proof. The adequacy of all interrogatory answers shall, in part, be judged by the level of detail

 each party provides; i.e. , the more detail a party provides, the more detail a party shall receive.

                e.      Depositions.

                        1.      Limitation on Hours for Deposition Discovery.       ~~
 Each side is limited to a total of 140 hours of taking testimony by E:ief'osition ttpon oral f2-_

 e,i:amination, including (i) 30(b)(l) depositions, (ii) 30(13)(6) depositions, and (iii) thir&-'--

_uarty depositions. Each fact deposition shall be limited ta seven hour~] (D@fendents;        9--
 Each side is limited to 10 fact depositions, whether 30(b)(l) or 30(b)(6), each of which

 shall be limited to one seven-hour day.f {hese limits do not include expert depositions .



                                                    2
Case 1:19-cv-01337-CFC-CJB Document 28 Filed 11/14/19 Page 3 of 11 PageID #: 780


 Each fact witness may only be deposed once in his/her personal capacity. Each 30(b )( 6)

 deposition notice shall count as a single deposition, regardless of the number of

 individuals designated in response to the notice, and each designated witness will be

 subject to seven hours of deposition in his/her corporate capacity. These limits may be

 modified only upon agreement of the parties, or a showing of good cause and by order of

 the Court. All fact depositions shall be completed on or before June 1, 2020.

                          11.    Location of Depositions. Any party or representative (officer,

 director, or managing agent) of a party filing a civil action in this district court must ordinarily be

 required, upon request, to submit to a deposition at a place designated within this district.

 Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

 counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

 action in this Court for the purpose of this provision. The parties shall meet and confer in good

 faith to determine whether another location other than in this district is more convenient for the

 witnesses and parties.

                f.        Disclosure of Expert Testimony.

                           l.    Expert Reports. For the party who has the initial burden of proof on

 the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or

 before August 7, 2020. The supplemental disclosure to contradict or rebut evidence on the

  same matter identified by another party is due on or before September 4, 2020. Reply expert

 reports from the party with the initial burden of proof are due on or before October 2, 2020. No

 other expert reports will be permitted without either the consent of all parties or leave of the

 Court. Along with the submissions of the expert reports, the parties shall advise of the dates and

 times of their experts' availability for deposition. All expert depositions shall be completed on

  or before November 6, 2020.



                                                    3
Case 1:19-cv-01337-CFC-CJB Document 28 Filed 11/14/19 Page 4 of 11 PageID #: 781


                         11.    Objections to Expert Testimony. To the extent any objection to

  expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

  Pharm. , Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall

  be made by motion no later than December 11, 2020. Briefing will be presented pursuant to

  the Court's Local Rules, with the exception that (i) opposition briefs shall be due on or before

  January 15, 2021 , and (ii) reply briefs shall be due on or before February 5, 2021.

                g.      Discovery Matters and Disputes Relating to Protective Orders.

                         1.     Any discovery motion filed without first complying with the

  following procedures will be denied without prejudice to renew pursuant to these procedures.

                         11.    Should counsel find, after good faith efforts- including verbal

  communication among Delaware and Lead Counsel for all parties to the dispute-that they are

  unable to resolve a discovery matter or a dispute regarding a protective order (other than that

  involving the initial drafting of a protective order, which is discussed further below), the

  parties involved in the discovery matter or protective order dispute shall submit a joint letter in

  substantially the following form:

                               Dear Judge Burke:

                               The parties in the above-referenced matter
                               write to request the scheduling of a discovery
                               teleconference.

                               The following attorneys, including at least
                               one Delaware Counsel and at least one Lead
                               Counsel per party, participated in a verbal
                               meet-and-confer (in person and/or by
                               telephone) on the following date(s):

                               Delaware Counsel: - - - - - - - -

                               Lead Counsel: - - - - - - - - - -

                               The disputes requiring judicial attention are
                               listed below:


                                                   4
Case 1:19-cv-01337-CFC-CJB Document 28 Filed 11/14/19 Page 5 of 11 PageID #: 782



                              [provide here a non-argumentative list of
                              disputes requiring judicial attention]

                        m.     The moving party (i.e. , the party seeking relief from the Court)

 should also file a "Motion For Teleconference To Resolve Discovery Dispute." The

 suggested text for this motion can be found in Magistrate Judge Burke' s section of the Court 's

 website, in the "Forms" tab, under the heading "Discovery Matters -- Motion to Resolve

 Discovery Dispute."

                        1v.    The Court will thereafter set a discovery telephone conference. Not

 less than ninety-six (96) hours prior to the teleconference, excluding weekends and holidays, the

 moving party shall file with the Court a letter, not to exceed four (4) pages, in no less than 12-

 point font, outlining the issues in dispute and its position on those issues. This submission shall

 include: (1) a proposed order, attached as an exhibit, setting out the nature of the relief requested

 of the Court; and (2) to the extent that the dispute relates to responses to certain discovery

 requests, an attached exhibit (or exhibits) containing the requests and the responses in dispute.

 Not less than forty-eight (48) hours prior to the teleconference, excluding weekends and

 holidays, any party opposing the application for relief may file a letter, not to exceed four (4)

 pages, in no less than 12-point font, outlining that party's reasons for its opposition. To the

 extent that factual issues are disputed or are otherwise central to the Court's analysis, the parties

 shall attach as an exhibit (or exhibits) sworn declarations or affidavits regarding those issues.

 Each party shall submit two (2) courtesy copies of its discovery letter and any attachments to the

 Clerk's Office within one hour of e-filing.

                       v.      Should the Court find further briefing necessary upon the

conclusion of the telephone conference, the Court will order it. Alternatively, the Court may




                                                   5
Case 1:19-cv-01337-CFC-CJB Document 28 Filed 11/14/19 Page 6 of 11 PageID #: 783


 choose to resolve the dispute prior to the telephone conference and will, in that event, cancel

 the conference.

                        v1.     Should counsel find, after good faith efforts- including verbal

 communication among Delaware and Lead Counsel for all parties to the dispute-that they are

 unable to resolve a dispute regarding the initial drafting of a protective order, the parties involved

 in the dispute shall submit a joint letter in substantially the following form:

                                Dear Judge Burke:

                                The parties in the above-referenced matter
                                write to request the scheduling of a
                                teleconference to resolve a protective order
                                dispute.

                                The following attorneys, including at least
                                one Delaware Counsel and at least one Lead
                                Counsel per party, participated in a verbal
                                meet-and-confer (in person and/or by
                                telephone) on the following date(s):

                                Delaware Counsel: - - - - - -

                                Lead Counsel: - - - - - - - -

                                The disputes requiring judicial attention are
                                listed below:

                                [provide here a non-argumentative list of
                                disputes requiring judicial attention]

                        v11.    The parties shall also file a "Joint Motion For Teleconference To

 Resolve Protective Order Dispute." The suggested text for this motion can be found in

 Magistrate Judge Burke's section of the Court's website, in the "Forms" tab, under the heading

 "Discovery Matters -- Joint Motion to Resolve Protective Order Dispute."

                        v111.   The Court will thereafter set a protective order dispute

 teleconference.

                        1x.     Not less than ninety-six (96) hours prior to the teleconference,


                                                    6
Case 1:19-cv-01337-CFC-CJB Document 28 Filed 11/14/19 Page 7 of 11 PageID #: 784


 excluding weekends and holidays, each party shall file with the Court a letter, not to exceed two

 (2) pages, in no less than 12-point font, outlining the issues in dispute and its position on those

 issues. This submission should include the party' s proposal as to how the content of the disputed

 portion(s) of the protective order should read. Not less than forty-eight (48) hours prior to the

 teleconference, excluding weekends and holidays, each party may file a letter, not to exceed two

 (2) pages, in no less than 12-point font, outlining that party's response to the opposing party's

 initial letter. Each party shall submit two (2) courtesy copies of its protective order dispute letter

 and any attachments to the Clerk' s Office within one hour of e-filing.

                        x.      Should the Court find further briefing necessary upon the

 conclusion of the telephone conference, the Court will order it. Alternatively, the Court may

 choose to resolve the dispute prior to the telephone conference and will, in that event, cancel the

 conference.

          4.    Motions to Amend.

                a.      Any motion to amend (including a motion for leave to amend) a pleading

 shall NOT be accompanied by an opening brief but shall, instead, be accompanied by a letter, not

 to exceed three (3) pages, describing the basis for the requested relief, and shall attach the

 proposed amended pleading as well as a "blackline" comparison to the prior pleading.

                b.      Within seven (7) days after the filing of a motion in compliance with this

 Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5)

 pages.

                c.      Within three (3) days thereafter, the moving party may file a reply letter,

 not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

 teleconference to address the motion to amend.

          5.    Motions to Strike.



                                                   7
Case 1:19-cv-01337-CFC-CJB Document 28 Filed 11/14/19 Page 8 of 11 PageID #: 785


                a.      Any motion to strike any pleading or other document shall NOT be

 accompanied by an opening brief but shall, instead, be accompanied by a letter, not to exceed

 three (3) pages, describing the basis for the requested relief, and shall attach the document to be

 stricken.

                b.      Within seven (7) days after the filing of a motion in compliance with this

 Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5)

 pages.

                c.      Within three (3) days thereafter, the moving party may file a reply letter

 not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

 teleconference to address the motion to strike.

          6.     Application to Court for Protective Order. Should counsel find it will be

 necessary to apply to the Court for a protective order specifying terms and conditions for the

 disclosure of confidential information, counsel should confer and attempt to reach an agreement

 on a proposed form of order and submit it to the Court within ten (10) days from the date of this

 Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel

 must follow the provisions of Paragraph 3(g) above.

          Any proposed protective order must include the following paragraph:

                       Other Proceedings. By entering this order and
                       limiting the disclosure of information in this case, the
                       Court does not intend to preclude another court from
                       finding that information may be relevant and subject
                       to disclosure in another case. Any person or party
                       subject to this order who becomes subject to a motion
                       to disclose another party's information designated
                       "confidential" [the parties should list any other level
                       of designation, such as "highly confidential," which
                       may be provided for in the protective order] pursuant
                       to this order shall promptly notify that party of the
                       motion so that the party may have an opportunity to
                       appear and be heard on whether that information
                       should be disclosed.


                                                   8
Case 1:19-cv-01337-CFC-CJB Document 28 Filed 11/14/19 Page 9 of 11 PageID #: 786



         7.      Papers Filed Under Seal. When filing papers under seal, counsel shall follow

 the District Court' s policy on Filing Sealed Civil Documents in CM/ECF and section G of the

 Administrative Procedures Governing Filing and Service by Electronic Means. A redacted

 version of any sealed document shall be filed electronically within seven (7) days of the filing of

 the sealed document.

         8.      Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies

 of all briefs and one (1) courtesy copy of any other document filed in support of any briefs (i.e.,

 appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed

 under seal.

         9.     ADR Process. Having discussed the ADR process during the Rule 16 scheduling

 conference, the Court will schedule one or more teleconferences to discuss ADR with the parties

 during the pendency of this case.

         10.    Interim Status Report. On March 16, 2020, counsel shall submit a joint letter

 to the Court with an interim report on the nature of the matters in issue and the progress of

 discovery to date. Thereafter, if the Court deems it necessary, it will schedule a status

 conference.

         11.    Case Dispositive Motions. All case dispositive motions, an opening brief, and

 affidavits, if any, in support of the motion shall be served and filed on or before December 11,

 2020. Briefing will be presented pursuant to the Court' s Local Rules, with the exception that (i)

 opposition briefs shall be due on or before January 15, 2021, and (ii) reply briefs shall be due on

 or before February 5, 2021. No case dispositive motion under Rule 56 may be filed more than

 ten (10) days before the above date without leave of the Court. A party seeking leave to file a

 case dispositive motion prior to ten (10) days before the deadline set forth above shall do so by

 filing a letter brief with the Court of no more than four (4) pages, explaining the reasons why an


                                                  9
Case 1:19-cv-01337-CFC-CJB Document 28 Filed 11/14/19 Page 10 of 11 PageID #: 787


 earlier-filed motion should be permitted. If any party wishes to contest this request, it may do so

 by filing a responsive letter brief of no more than four (4) pages, within seven (7) days from the

 date the requesting party filed its brief. No reply briefs shall be filed.

         12.     Applications by Motion. Except as otherwise specified herein, any application

 to the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

 contain the statement required by Local Rule 7 .1.1.
                                              ~ ~WI ~ 't I 2-Q 2- I
          13.    Pretrial Conference. On April _ , 2Q3~ he Court will hold a Rule 16(e) final
                                                          ~ f·"' .
 pretrial conference in court with counsel beginning at l-\' \ D~ . The parties shall file a joint

 proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5 :00 p.m. on the

 third business day before the date of the final pretrial conference. Unless otherwise ordered by

 the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

 preparation of the proposed joint final pretrial order.

         14.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

 requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

 be limited to three in limine requests, unless otherwise permitted by the Court. The in limine

 request and any response shall contain the authorities relied upon; each in limine request may be

 supported by a maximum of 750 words of argument and may be opposed by a maximum of 750

 words of argument, and the party making the in limine request may add a maximum of 250

 words in reply in support of its request. If more than one party is supporting or opposing an in

 limine request, such support or opposition shall be combined in a single 750-word submission

 (and, if the moving party, a 250-word reply). No separate briefing shall be submitted on in

 limine requests, unless otherwise permitted by the Court.

          15.    Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be

 tried to ajury, pursuant to Local Rules 47 .l(a)(2) and 51.1, the parties should file (i) proposed



                                                     10
Case 1:19-cv-01337-CFC-CJB Document 28 Filed 11/14/19 Page 11 of 11 PageID #: 788


  voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

  forms no later than 5:00 p.m. on the third business day before the date of the final pretrial

  conference. The parties shall submit simultaneously with filing each of the foregoing four

  documents in Word format to cfc civil@ded.uscourts.gov.
                                                                                                5
                                                                                                     ..,~bet' 2P I irlJ.- I
                                                           ;-o\a~                                   Cr
          16.    Trial. This matter is scheduled for a ~          trial beginning at 9:00 a.m. on~\1uil -l.       ~


 jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed, as

  counsel will be allocated a total number of hours in which to present their respective cases.

          17.    ADR Process. This matter is referred to a magistrate judge to explore the

  possibility of alternative dispute resolution.




                                                          Christopher J. Burke
                                                          UNITED STATES MAGISTRATE JUDGE




                                                     11
